Citation Nr: 1114348	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a service-connected bilateral hearing loss disability, currently evaluated 60 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Whether the Veteran is eligible for Dependents' Education Assistance (DEA) under 38 U.S.C. Chapter 35. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1944 to March 1946.  Receipt of the Purple Heart and the Combat Infantry Badge is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's increased rating claim for his service-connected hearing loss disability, and denied eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  The Veteran disagreed with these decisions, and perfected an appeal as to both issues.

In a June 2010 decision, the Board remanded the above-referenced claims for further evidentiary development.  In that decision, the Board also assumed jurisdiction of a claim for entitlement to TDIU based on a review of the evidence of record, and in accordance to the Court of Appeals for Veterans Claims (the Court's) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim for additional evidentiary development and adjudication as well.  Such was achieved, and the Veteran's claims folder has been returned to the Board for further appellate review.

As noted in the Board's June 2010 decision, the Veteran previously requested a hearing regarding these issues before a member of the Board at his local RO.  However, the Veteran withdrew this request in February 2010 due to health concerns.  See the Veteran's February 9, 2010 Statement in Support of Claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran currently has level VIII hearing impairment of both the right and left ears.  

2.  The evidence does not show that the Veteran's service-connected bilateral hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

3.  The Veteran's service-connected disabilities include: bilateral hearing loss, rated 60 percent disabling; and tinnitus, rated separately at 10 percent disabling.              A combined 60 percent disability rating is in effect.

4.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.

5.  The Veteran does not have a permanent total service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating greater than 60 percent for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002);       38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

4.  The criteria of basic eligibility for DEA benefits under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's claims in June 2010 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to ensure that all VA and non-VA records for which it had notice be obtained and associated with the Veteran's claims folder.   The AOJ was also to schedule the Veteran for an updated VA examination or examinations to determine the current nature and severity of his service-connected hearing loss disability, and to assess any impact the Veteran's hearing loss and tinnitus disability might have on his ability to obtain or maintain employment consistent with his education and occupational experience.  Finally, the AOJ was to readjudicate each of the Veteran's claims.

Since the Board's June 2010 Remand, the AOJ obtained updated VA treatment records from the VA Medical Center in Gainesville Florida dated from 2007 to 2010.  Notably, the Veteran's private treatment reports from the F.C.H.C. in 2005 and 2009 were already of record at the time of the Board's decision.  No other outstanding relevant medical records have been identified by the Veteran.  

The Veteran also appeared for a VA audiological examination in October 2010.  At this examination, the severity of the Veteran's hearing loss disability was assessed, and an opinion was rendered as to whether the Veteran's service-connected disabilities prevent the Veteran from obtaining or maintaining gainful employment.  Finally, the AOJ readjudicated each of the Veteran's claims in a January 2011 Supplemental Statement of the Case (SSOC).  

Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the Veteran's claim for benefits under Chapter 35 of the United States Code, the Board notes that the provisions of the VCAA are not applicable.  Indeed, claims for eligibility for VA education assistance benefits under 38 U.S.C. Chapter 35 are not claims for a benefits as contemplated by 38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, the Court has held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  The Board finds that such is the case as to the issue here on appeal.

With respect to the Veteran's hearing loss disability claim, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in August 2007.  Subsequently, in October 2007, the RO adjudicated the Veteran's claim in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claim for bilateral hearing loss.

With respect to the Veteran's TDIU claim, the Board notes that VA did not send specific notice of the relevant law and regulations pertaining to TDIU to the Veteran before adjudicating his claim in the January 2011 SSOC.  Pertinently however, the record clearly shows that the Veteran has actual notice of the regulatory and evidentiary requirements to support a claim for TDIU.  Indeed, the Veteran's representative specifically cited to the pertinent provisions of 38 C.F.R. § 4.16 and § 4.17 in discussing the Veteran's claim in a March 2011 Post-Remand Brief.  See the Veteran's March 18, 2011 Post-Remand Brief, pages 3 and 4.  Thus, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his TDIU claim.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's and his spouse's lay statements have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claims on appeal.  The Board is also unaware of any such outstanding evidence. 

The Board notes that the Veteran is currently receiving benefits from the Social Security Administration (SSA).  The RO specifically requested the Veteran's SSA records on two occasions in January 2008 and August 2008.  In August 2008, the SSA indicated that such records did not exist, as the Veteran's file was destroyed.  See the August 29, 2008 response from the SSA.  Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  In light of the fact that the Veteran's SSA records have been destroyed, any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded multiple VA audiological examinations during the appeal period, most recently in October 2010.  The October 2010 examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages were recorded, and the examiner provided an opinion as to the overall impact the Veteran's service-connected hearing loss and tinnitus disabilities have on the Veteran's ability to obtain and maintain gainful employment.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran withdrew his request for a hearing in February 2010.

Accordingly, the Board will address the claim on appeal.

Entitlement to an increased rating greater than 60 percent for a bilateral           hearing loss disability

In a July 2006 rating decision, the RO awarded the Veteran service connection for a bilateral hearing loss disability and assigned a 60 percent disability rating effective December 13, 2005.  The Veteran did not appeal this decision and it became final.  See 38 C.F.R. § 20.1103 (2010).

In July 2007, the Veteran filed a claim for the assignment of a disability rating greater than 60 percent for his hearing loss disability.  The Veteran specifically requested a permanent and total rating for this condition.  See the Veteran's July 19, 2007 Statement in Support of Claim.  As noted above, the RO denied this claim in an October 2007 rating decision, and the Veteran perfected an appeal as to this issue.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2010).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010) [hearing impairment].  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Schedular rating

Applying the findings of the Veteran's most recent audiological examinations to the rating criteria for hearing impairment, the Board concludes that there is no basis for a rating assignment in excess of the currently assigned 60 percent disability evaluation at this time.  

On the authorized audiological evaluation in August 2009, puretone thresholds, in decibels, were as follows:


	(CONTINUED ON NEXT PAGE)



HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
70
80
LEFT
30
35
65
100
95

The right ear manifested an average puretone threshold of 58.75 decibels, and the left manifested an average puretone threshold of 73.75 decibels.  Speech audiometry revealed speech recognition ability of 56 and 68 percent in the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level VII hearing impairment of the right ear and Level VI hearing impairment of the left ear.  [The Board notes that it has rounded the Veteran's left ear average puretone threshold of 73.75 to 74 for purposes of this assessment].  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level VII and VI hearing loss, only a 30 percent disability rating is assigned.  

Significantly, these August 2009 test results do not demonstrate an exceptional pattern of impairment.  Indeed, only three of the four specified frequencies in the right and left ears were 55 dB or more.  Accordingly, 38 C.F.R. § 4.86(a) is not applicable.  With respect to the application of 38 C.F.R. § 4.86(b), the Veteran's hearing tests do not show a result of 70 dB or more at 2000 Hz in either ear.  Therefore, 38 C.F.R. § 4.86(b) is also not applicable.  Thus, utilization of Table VIA is not permitted.

It appears from the record that the Veteran's hearing acuity was subsequently assessed at the VAMC in Gainesville, Florida on July 27, 2010.  Although the actual audiogram is not of record, the July 2010 VA physician crucially indicated that the Veteran's audiogram indicates "no significant changes since his last [evaluation]."  See the Veteran's July 27, 2010 VA Audiology Note.  The audiologist did however note that the Veteran's word recognition scores were 52 percent in the right and 44 percent in the left ear.  Indeed, these percentages are lower than those noted on the Veteran's prior VA examination report in August 2009.  

Assuming the Veteran's auditory thresholds did not change from August 2009 to July 2010 [as is asserted by the July 2010 VA audiologist], an utilizing the July 2010 speech discrimination percentages referenced immediately above, application of Table VI reveals Level VII hearing impairment for the right ear, and Level IX hearing impairment for the left ear in July 2010.  Table VII indicates that, for a right and left ear with respective Level VII and IX hearing loss, only a 50 percent disability rating is assigned.  

Most recently, an October 2010 VA audiological evaluation revealed a slight worsening in hearing acuity with puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
55
75
75
LEFT
35
30
70
105
95

At the time of the October 2010 VA examination, the Veteran's right ear manifested an average puretone threshold of 58.75 decibels, and speech discrimination of 44 percent.  The Veteran's left ear manifested an average puretone threshold of 75 decibels, and speech discrimination of 64 percent.  

Unlike in August 2009, the Veteran's audiometric results in October 2010 do in fact demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b) for the left ear only, as puretone thresholds at 1000 and 2000 Hz are 30 and 70 respectively.  As a result, Table VIA may be utilized if it results in a higher numeric designation of hearing impairment.  Additionally, the final numerical designation for the left ear must be elevated to the next higher Roman numeral.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level VIII hearing impairment of the right ear and Level VIII hearing impairment of the left ear [after elevation to the next higher Roman numeral].  Table VII indicates that, for a right and left ear with respective Level VIII and VIII hearing loss, only a 50 percent disability rating is assigned.  Applying the Veteran's left ear auditory threshold results to Table VIA reveals only Level VII hearing impairment, which does not avail the Veteran.

Accordingly, specific requirements in terms of puretone threshold averages and speech reception test results have not been met; the assignment of a disability rating greater than 60 percent, to include a permanent and total rating, is therefore not appropriate.  

The Board wishes to emphasize that it has no reason to doubt that the Veteran experiences problems hearing.  This has been recognized by VA in the very fact that the Veteran's hearing loss disability has been service-connected.  However, as explained above, the outcome of this issue is determined by the audiology results. 
See Lendenmann, supra. 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran's claim for an increased disability rating for his service-connected bilateral hearing loss disability was filed in July 2007.  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, or July 2006 to the present.
The RO has rated the Veteran's hearing loss disability 60 percent disabling from December 13, 2005, the date of service connection, and for all times thereafter.

After a careful review of the evidence of record, the Board finds that the Veteran's bilateral hearing loss disability has not manifested in severe enough hearing impairment to warrant the assignment of a disability rating greater than 60 percent at any time during the appeal period.  Indeed, the only audiological examination, VA or private, that demonstrated hearing thresholds and speech percentages warranting a 60 percent disability rating under Diagnostic Code 6100 took place in July 2006.  See the July 2006 VA examiner's report.  All other examinations of record, to include the above-referenced August 2009 and October 2010 reports, do not reflect severe enough hearing impairment to warrant the assignment of a higher rating.  To the extent that the RO has assigned a more favorable rating than what is actually warranted by the law and regulations, the Board will leave such assignments undisturbed.

Accordingly, staged ratings are not warranted in this case.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


The Veteran's representative has specifically argued that, "[c]linically the veteran's bilateral sensorial hearing loss is negligible but functionally it is devastating to the veteran."  See the Veteran's March 18, 2011 Post-Remand Brief, page 3.  In this connection, the Board notes that the Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  

While the October 2010 VA examination report did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.  The Board observes that the October 2010 examiner concluded that the Veteran's hearing loss disability likely causes "significant communication problems" in any occupation, but such should be partially overcome with the use of his hearing aids.  The examiner also noted that the Veteran's hearing loss did not preclude the Veteran from obtaining or maintaining employment.  See the October 2010 VA examiner's report, pages 2 and 3.  Furthermore, other evidence of record, to include the August 2009 VA examiner's report, the Veteran's own statements, and the statements of his spouse and his representative, adequately address the functional effects of the Veteran's hearing loss disability.  See, e.g., the August 2009 VA examiner's report [noting the Veteran's complaints of difficulty understanding speech, and of words running together]; see also the Veteran's October 2008 VA Form 9 [indicating that he "cannot understand anyone unless they are right in front of me"]; the August 2007 statement of the Veteran's spouse [indicating that she must repeat herself two or three times when talking to the Veteran in her normal voice]; and see the Veteran's representative's May 2010 Appellant's Brief, page 3 [indicating that the Veteran's hearing loss "affects his life negatively and impairs his ability to function in day to day life"].  Therefore, while the October 2010 VA examination is arguably defective under Martinak, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).
Thun v. Peake, 22 Vet App 111 (2008), provides for a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.  Accordingly, the Board finds that the Veteran's disability picture has in fact been contemplated by the rating schedule.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The record does not show that the Veteran has required frequent hospitalizations for his bilateral hearing loss disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.
Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The record indicates that the Veteran retired from his work as a tow-truck driver approximately 20 years ago, and there is no indication in the record that the Veteran's hearing loss disability interfered with his ability to perform his work duties at that time.  Additionally, more recent medical assessments from both the August 2009 VA examiner and the October 2010 VA examiner indicate that the Veteran's hearing loss disability as it exists today does not currently prevent him from obtaining or maintaining employment.                  See the August 2009 VA examiner's report, page 3; see also the October 2010 VA examiner's report, page 3.  

Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  Indeed, the Veteran has reported that he wears hearing aids, has difficulty following conversation, has trouble hearing someone unless they are right in front of him, and words tend to "run together."  His wife often must repeat herself before the Veteran understands what she says.  The Board finds that the functional effects caused by his hearing disability, which undoubtedly exist, do not constitute an exceptional or unusual disability picture which warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss causes impairment with employment over and above that which is contemplated in the 60 percent schedular rating currently assigned.         See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability, and is part of the claim for an increased rating.  As described in the INTRODUCTION above, the issue of a TDIU is already in appellate status before the Board, and will be discussed immediately below.  

Entitlement to TDIU

Relevant law and regulations

Under the applicable criteria, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.        See  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.
Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Analysis

As has been discussed in the law and regulations section above, TDIU may be awarded on either a schedular basis or an extraschedular basis.  As explained below, in this case only the schedular basis need be considered.

The Veteran is service-connected for bilateral hearing loss, rated 60 percent disabling; and tinnitus, rated separately at 10 percent disabling.  A combined 
60 percent disability rating is in effect.  The Veteran's contention is that these two service-connected disabilities, alone, cause him to be unemployable.

The Veteran meets the criteria for schedular consideration of TDIU because he has two disabilities affecting a single body system [hearing loss and tinnitus] with the combined rating being 60 percent.  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's two disabilities, alone, do not foreclose his ability to follow a substantially gainful occupation.  

The Veteran has asserted that his hearing loss has diminished since the day he sustained his in-service combat injury in 1945 to the present day.  See the Veteran's January 24, 2008 letter to the VA.  The record reflects that the Veteran last worked full time as a tow truck driver, and retired approximately twenty years ago.  The Veteran has not asserted that he retired because of his service-connected disabilities, and there is no indication in the record that the Veteran was unable to maintain gainful employment at the time of his retirement as a result of his hearing loss and tinnitus disabilities.  Although the circumstances of the Veteran's retirement twenty years ago do not demonstrate the current impact of the Veteran's service-connected disabilities on his employability [see the Veteran's representative's March 2011 Post-Remand Brief, page 4], analysis of these circumstances is in fact relevant to the Veteran's TDIU claim in light of his own assertions that his hearing loss disability has affected him his entire pre-retirement and post-retirement life.  The Board recognizes that the Veteran's hearing loss and tinnitus may have been present prior to the Veteran's retirement; however, there is no evidence for or against a finding that such disabilities rendered the Veteran unemployable at the time of his retirement.  

More recent evidence of record does however support a finding that the Veteran's service-connected hearing loss and tinnitus, as they exist today, do not render the Veteran unable to secure and follow a substantially gainful occupation.

Indeed, after reviewing the Veteran's claims file, medical history, and recent audio examinations, the October 2010 VA examiner specifically found that the Veteran's hearing loss "would likely cause significant communication problems in any occupation," but that such problems "should be at least partially overcome with the use of his hearing aids."  The examiner concluded that the Veteran's hearing loss and tinnitus "do not preclude obtaining or maintaining employment."  See the October 2010 VA examiner's report, pages 3 and 4.  Similarly, the August 2009 VA examiner concluded after review of the record and upon examination of the Veteran that the Veteran's hearing problems do cause "significant communication difficulties," but "hearing loss does not prevent one from obtaining or maintaining employment."  See the August 2009 VA examiner's report, page 3.

Significantly, there is no medical evidence of record contrary to the findings of either the August 2009 or the October 2010 VA examiners.  The Veteran has had ample opportunity to secure medical evidence in his favor in response to the findings of these examiners, and to submit the same to VA.  He has not done so.       See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

The Veteran's representative has argued that "[n]o plausible basis existed in the record for [the] finding by the [October 2010 VA] examiner that the claimant was able to engage in substantially gainful employment; . . ."  See the Veteran's March 2011 Post-Remand Brief, page 4.  Significantly, the Veteran's representative has mischaracterized the conclusions of the October 2010 VA examiner.  Indeed, the October 2010 VA examiner did not opine that the Veteran is in fact currently able to engage in substantially gainful employment.  Rather, the examiner found that the Veteran's service-connected hearing loss and tinnitus disabilities in and of themselves did not prevent the Veteran from engaging in gainful employment.  

The Board acknowledges that the Veteran may very well be unable to engage in employment at this time based on his disability picture as a whole.  Indeed, VA outpatient treatment records on file indicate that the Veteran currently receives treatment for multiple nonservice-connected disabilities such as congestive heart failure, Parkinson's disease, incontinence, diabetes, senile macular degeneration of the retinas, depressive disorder, dementia, hypertension, sick sinus syndrome, gastroesophageal reflux disorder, and multiple joint arthritis.  Crucially 
however, as noted above, impairment caused by nonservice-connected disabilities is not to be considered in evaluating a veteran's claim for TDIU.  See 38 C.F.R.        §§ 3.341, 4.16, 4.19.  The October 2010 VA examiner's conclusion appropriately assesses the impact that the Veteran's service-connected disabilities alone have on his employability. 

Additionally, in so far as the Veteran's representative suggests that the October 2010 VA examiner's opinion lacks supporting clinical rationale, the Board notes that the examiner based his opinion on a review of the record, review of current and prior examination results, interview results, and his own professional assessment that although the Veteran would have significant communication problems in any occupation, this would be in part overcome by the use of his hearing aids.  Although the VA examiner did mention the fact that the Veteran retired 20 years ago due to age, the Veteran's representative again mischaracterizes the examiner's opinion as one based "heavily" on the knowledge of this retirement and on age.  As described above, the VA examiner's opinion is supported by a clear rationale that takes into account the Veteran's previous work experience, his current hearing acuity, his current communication problems, and the positive effect hearing aids have on the Veteran's ability to overcome such problems.  The opinion has support in the record, and the Board finds the opinion highly probative.

The Board does not in any way disagree that the Veteran's service-connected hearing loss and tinnitus disabilities limit his employability.  The Board believes, however, that the symptomatology associated with such disabilities is appropriately compensated via the combined 60 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed,  38 C.F.R. § 4.1 states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

The question to be answered in this case is whether the Veteran is precluded from securing and following a substantially gainful occupation due to his hearing loss and tinnitus.  As discussed above, the answer is in the negative.  The evidence of record, taken as a whole, portrays the Veteran as having employment-related problems caused by his service-connected hearing deficiencies.   However, the evidence does not indicate that he cannot engage in substantially gainful employment due to such problems.  The benefit sought on appeal is denied.

Extraschedular consideration

Referral to the Director of the Compensation and Pension Service for extra-schedular consideration in TDIU claims only applies to those TDIU claims that do not meet the percentage standard set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  Because § 4.16(a) is applicable to the Veteran's service-connected disabilities for consideration of TDIU, 38 C.F.R. § 4.16(b) does not have to be addressed by the Board in the instant case.  See Stevenson v. West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 (1994) citing McNamara v. Brown, 
14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code of Federal Regulations, provides a discretionary authority for a TDIU rating in cases where § 4.16(a) does not apply." (Emphasis added)].  Therefore, the matter of the Veteran's entitlement to TDIU does not warrant referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Eligibility for Dependents' Education Assistance under 38 U.S.C. Chapter 35

For the purposes of educational assistance under Chapter 35, a dependent of a veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

In this case, although the Veteran was honorably discharged, he does not currently have a permanent total service-connected disability [element (2), above].  Indeed, the Veteran's bilateral hearing loss disability, rated 60 percent disabling, and tinnitus disability, rated 10 percent disabling, are the Veteran's only service-connected disabilities. The Board has denied the Veteran's claim for a disability rating greater than 60 percent for hearing loss, to include a permanent and total rating, in its analysis above.  The Board has also denied the Veteran's TDIU claim.  Accordingly, the Board finds that the Veteran has not met the criteria for eligibility for DEA benefits as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 60 percent for a bilateral hearing loss disability is denied.

Entitlement to TDIU is denied.

Eligibility for Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


